UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO ESPINOSA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:97-cr-00343-AW-13)


Submitted:   May 20, 2010                        Decided:   June 10, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Alberto Espinosa, Appellant Pro Se. Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alberto Espinosa seeks to appeal the district court’s

order denying his motion to unseal records.              In criminal cases

prior to December 1, 2009, the defendant must file the notice of

appeal within ten days after the entry of judgment.                   Fed. R.

App. P. 4(b)(1)(A).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                   Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The district court entered judgment on June 11, 2009.

At the earliest, Espinosa filed the notice of appeal on June 29,

2009, after the ten-day period expired but within the thirty-day

excusable     neglect    period.    Because    the   notice   of   appeal    was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether Espinosa

has   shown    excusable     neglect   or     good   cause    warranting      an

extension     of   the    ten-day   appeal    period.        The   record,    as

supplemented, will then be returned to this court for further

consideration.

                                                                      REMANDED




                                       2